Citation Nr: 1721257	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to additional vocational rehabilitation and employment (VR&E) benefits, claimed as enrollment in a Managerial Communications course, under the provisions of Chapter 31, Title 38, United States Code.

2. Entitlement to additional VR&E benefits, claimed as replacement of carpeting in the Veteran's home, under the provisions of Chapter 31, Title 38, United States Code.

3. Entitlement to additional VR&E benefits, claimed as purchase of Tempurpedic mattress, camera and accessories and correspondence course materials, under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in February 2015 (denied payment for enrollment in a Managerial Communications course) March 2015 (denying replacement carpeting in the Veteran's home) and September 2015 (denying payment for Tempurpedic Mattress, camera and accessories and correspondence course materials.)  

The Board remanded the issue in July 2016 to afford the Veteran a hearing. In February 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on the issue of discontinuance of the Veteran's Vocational Rehabilitation and Employment case. As this matter has not been certified for appellate review, the Board will not undertake review of it at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The electronic claims file contains various statements of the case indicating that the Veteran and VA agreed to an Independent Living Plan (ILP) with his vocational rehabilitation counselor in September 2014. The document is not contained in the VBMS or Virtual VA electronic filing systems. It, and any other relevant information or documentation as to the scope of VA's agreement with the Veteran must be obtained prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take all indicated action in order to obtain a complete copy of the Veteran's Vocational Rehabilitation File, to specifically include the ILP agreed to by the Veteran and his vocational rehabilitation counselor in September 2014. All records received by the RO must be added to the claims file. If the search for the Veteran's Vocational Rehabilitation File is unsuccessful, documentation to that effect must be added to the claims file.

2. After completing the indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


